MEMO OPINION
PER CURIAM.
This is an application pro se by Steven Duane Sewell, an inmate of Montana State Prison. Sewell seeks a writ of manda*506mus to compel the district court in Yellowstone County to credit, him with time spent in the Pine Hill School for Boys.
Sewell, in 1962, at the age of 15 was committed to the Pine Hill School. He had been involved in a larceny.
In 1965, Sewell was charged with robbery. The robbery was at knife-point. Sewell was represented by counsel and on August 9, 1965 plead guilty. On August 11, 1965 Sewell'was given a suspended imposition of sentence for a period of three years. The condition of probation was that he was to remain in the State Industrial School.
In January of 1967, upon petition of Sewell through his counsel, the court held a hearing on Sewell’s application for release and continued the matter until the end of the school term. On May 29, 1967 the court granted the release with conditions of probation.
In July, 1967 a petition for revocation of the order staying imposition of sentence was made alleging a series of burglaries, from July 5 to July 12, 1967. Sewell was under arrest and his. counsel notified. A hearing was held on July 18, 1967 on the-petition for revocation of the order suspending the imposition, of sentence until August 11, 1968. Sewell plead guilty to all the charges of robbery and the court terminated the period of' 3 year delayed imposition of sentence given previously in 1965.. He was sentenced to a term of 5 years and was committed to* prison July 18, 1967.
In May of 1968, Sewell was paroled. He violated his parole- and was returned to prison.
In November, 1969 Sewell asked for a review of his sentence-by the Sentence Review Division of the Supreme Court. On December 29, 1969, the Sentence Review Division denied the-application.
 We believe the foregoing recitation indicates that Sewell is not entitled to any relief. The new provisions, section. *50795-2215, R.C.M.1947, did not become applicable until January 1, 1968. Even if they had, conditions of probation here were not incarceration as the statutes contemplate.
The petition is denied.